Citation Nr: 1645667	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  09-37 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for apraxia, paraphrasia, auditory processing disorder.

6.  Entitlement to service connection left sided facial numbness.

7.  Entitlement to service connection for traumatic brain injury (also claimed as abnormal MRI and post-concussion syndrome).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to June 2004, with additional periods of reserve service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In January 2014, the Board remanded these matters to afford the Veteran a Board hearing.  In August 2016, the Veteran testified before the undersigned Veterans Law Judge via live videoconference.  A transcript of that proceeding is of record.

The issues of service connection for bilateral hearing loss, TBI, left side facial numbness, apraxia, paraphrasia and an auditory processing disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2005 rating decision, service connection for a low back disability and bilateral hearing loss was denied.

2.  The evidence received more than one year since the August 2005 rating decision relates to unestablished facts necessary to substantiate the claims of service connection for a low back disability and bilateral hearing loss.

3.  The evidence is at least evenly balanced as to whether the Veteran's degenerative changes of the lumbosacral spine are etiologically related to service.


CONCLUSIONS OF LAW

1.  The RO's August 2005 denials of entitlement to service connection for a low back disability and bilateral hearing loss are final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claims for entitlement to service connection for a low back disability and bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for an award of service connection for degenerative changes of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

To the extent the actions taken herein below are favorable to the Veteran and considered a full grant of benefits requested with respect to the only issues decided herein, further discussion of the VCAA is not necessary at this time.

Merits

I.  New and Material Evidence

In August 2005, the RO, inter alia, denied service connection for bilateral hearing loss and a low back disability.  The Veteran did not appeal this decision and no new and material evidence was received within one year of this decision.  As such, it became final.  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In this case, the RO considered service treatment records, service personnel records, the report of a May 2005 VA general medical examination, the report of a May 2005 VA audio examination, and various treatment records in the August 2005 rating decision.

Regarding a low back disability, service connection was denied as there was no evidence of nexus between a low back disability and service.  Recently, the Veteran submitted a letter from M.M., PA-C, dated September 2008, which stated that physical activities performed by the Veteran more than likely caused or contributed to the Veteran's current low back disability.

Regarding bilateral hearing loss, service connection was denied as there was no evidence that the Veteran suffered from bilateral hearing loss disability under 38 C.F.R. § 3.85.  The Veteran submitted an audiological assessment dated April 2008 that showed bilateral word recognition scores of 84 percent, indicating possible hearing loss for VA purposes, as explained in more detail in the remand section below.

Based on the foregoing, the Board finds that the evidence that has been added to the Veteran's claims file since the August 2005 rating decision is new in that it had not been previously submitted.  As discussed above, this new evidence relates to unestablished facts necessary to substantiate the claims for service connection for a low back disability and bilateral hearing loss.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claims that were not present in August 2005, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claims and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claims are reopened.  38 C.F.R. § 3.156(a).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regarding a present disability, at the May 2008 VA examination, the Veteran was diagnosed with mild degenerative changes of the lumbosacral spine after undergoing an MRI.  The Veteran was also afforded a VA examination in April 2014 which noted degenerative arthritis of the lumbosacral spine.

A May 2004 post-deployment health assessment noted that the Veteran complained of having back pain at that time and during her deployment to Kuwait and Iraq.  At her Board hearing, the Veteran reported that she experienced back pain in service.  See Board Hearing Transcript (Tr.) at 28.  She stated, however, that as a physician's assistant during her deployment, she would merely consult with other medical professionals in her command and self-treat any ailments.  See id.

The Veteran submitted a letter from M.M., PA-C, dated September 2008.  The Veteran served under M.M.'s command.  M.M. thoroughly listed many activities the Veteran engaged in during service and noted that those activities were especially strenuous given the Veteran's body size and weight.  Given those in-service experiences, M.M. concluded that it was more than likely that the Veteran's activities in service caused or significantly contributed to the Veteran's back disability.  As M.M. offered a clear opinion supported by a thorough rationale, it is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board notes that no VA examiner, including those conducted in May 2005, May 2008 and April 2014, offered an opinion as to the etiology of the Veteran's low back disability.  Thus, there is no competent evidence counter to M.M.'s probative positive opinion.  While the Veteran may have denied any low back pain at the May 2005 VA examination, that does not necessary preclude the possibility that a low back disability is etiologically related to service.  Indeed, there is no evidence negating M.M.'s opinion stating such.

Accordingly, the Board concludes that the evidence is at least evenly balanced as to whether degenerative changes of the lumbosacral spine are etiologically related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for headaches is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The application to reopen a claim for entitlement to service connection for a low back disability is granted.

The application to reopen a claim for entitlement to service connection for bilateral hearing loss is granted.

Service connection for degenerative changes of the lumbosacral spine is granted.


REMAND

Regarding the issue of service connection for bilateral hearing loss, the Veteran submitted an audiological assessment, dated April 2008, showing word recognition scores of 84 percent bilaterally.  38 C.F.R. § 3.385 makes clear that speech recognition scores must be less than 94 percent under the Maryland CNC Test.  In this instance, it is unclear whether the word recognition testing performed in April 2008 was the Maryland CNC Test.  In Savage v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, "in some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports or progress notes, or the Board must explain why such clarification is not necessary."  Savage, 24 Vet. App. 259, 260 (2011).  Additionally, the Court specifically named unclear application of the Maryland CNC test as a circumstance warranting remand.  Id. at 270.  Given the holding of Savage, along with the lack of any other evidence showing hearing loss under 38 C.F.R. § 3.385, a remand is necessary to determine whether the Maryland CNC Test was used during the April 2008 audiological testing.

Regarding the issues of service connection for a TBI, apraxia, paraphrasia, an auditory processing disorder, and left side facial numbness, the Veteran has not yet been afforded a VA examination to determine the nature and etiology of those disabilities.  A September 2007 VA treatment record notes a positive TBI screen.  Further, in that note, the clinician discusses that there is "a rare possibility that the [Veteran] had concussion at the time of the fall into the ditch. . . ."  Additionally, a January 2008 record from Fort Wayne Neurological Center notes possibly 30 to 40 episodes of head banging in service.  Further, the record notes that since her deployment to Iraq, the Veteran has reported experiencing short-term memory problems, some apraxia, as well as numbness on the face.  While the clinician noted that cognitive changes are most likely related to posttraumatic stress disorder (PTSD), no explanation was given to support that hypothesis.  Given the above evidence, the Board concludes that a VA examination is necessary to determine the nature and etiology of those disabilities.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the private audiologist who conducted the April 2008 audiological assessment to determine if the Maryland CNC Test was used in evaluating the Veteran.

All efforts taken to contact the audiologist should be documented.

2.  Schedule a VA examination to assess the etiology of several neurological disabilities.  The Veteran's VA claims folder should be made available to the examiner for review in conjunction with the examination.

The examiner should address the following:

Is it at least as likely as not (50 percent or greater) that any TBI, left side facial numbness, apraxia, paraphrasia, and/or auditory processing disorder had its onset in service, or is otherwise etiologically-related to service?

In addressing this question, the examiner should comment on the Veteran's documented fall into a ditch during service and exposure to IEDs during service.

The examiner must also address the Veteran's complaints of left side facial numbness, apraxia, and cognitive problems since service.

A complete rationale should accompany any opinion provided.

3.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


